Citation Nr: 0725169	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pes planus (flat feet).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
denied service connection for pes planus (flat feet).  

In his February 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  A December 2004 letter 
informed him that his hearing was scheduled in January 2005, 
however, the record reflects that he failed to report for 
that hearing.  As such, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2006).  

In July 2007 the Board granted a motion to advance this case 
on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he incurred flat feet from having 
walked 1500 miles with often soaked socks and boots during 
his service in World War II.  He experienced soreness and 
pain in his feet.  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).

The veteran's DD Form 214 shows that he was awarded the 
Combat Infantryman Badge with service in battles of the 
Rhineland and in the Central Europe campaign.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006). "Satisfactory evidence" 
is credible evidence.  Collette, 82 F.3d at 392.  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

The veteran's service medical records are unavailable through 
no fault of the veteran.  Thus, notwithstanding the fact that 
no complaints or findings referable to flat feet or 
symptomatic feet are documented in service, the veteran's lay 
statements coupled with his combat service constitute 
satisfactory evidence that he sustained trauma to his feet 
during service, which is consistent with the circumstances, 
conditions, or hardships of his service.  There, however, 
remains the requirement that there is competent medical 
evidence of record linking a current bilateral foot disorder 
to the veteran's military service.  

A July 2002 report of private treatment noted that the 
veteran had an acquired flatfoot, and he reported that he was 
flatfooted when he was in service in World War II.  The 
physician noted that the veteran had arthritis of the mid-
foot secondary to the acquired flatfoot.  In a February 2003 
letter, another physician also noted that the veteran had 
severe osteoarthritis in his feet.  Neither of these 
physicians related the veteran's bilateral foot disorder to 
his military service.  

The veteran underwent a VA examination to evaluate his feet 
in May 2003.  He reported that he was flat-footed while in 
the service in World War II, and denied any surgery or 
treatment.  The impression was acquired flat-foot with 
secondary arthritic changes and joint fusion on the left, 
right side acquired flat-foot.  Despite these diagnoses, the 
examiner did not provide an opinion regarding etiology of 
flat feet.  

In his February 2004 Form 9, the veteran stated that his flat 
feet started in the Army in 1941 to 1945.  This statement can 
be interpreted as reporting a continuity of symptomatology 
since service as the condition of his feet is capable of lay 
observation.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The veteran's report of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, at 83.  

Based on the foregoing, the Board finds that VA's duty to 
assist is triggered.  A VA examination is needed so that a 
medical professional can review the record and provide a 
competent opinion as to whether the veteran has any current 
disability involving flat feet, and, if so, whether such 
disability is related to service.  See Roberts v. Derwinski, 
2 Vet. App. 387 (1992) (holding that the veteran is entitled 
to a thorough examination which takes into account all 
relevant background information, including prior medical 
evidence).  

Finally, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  While the 
veteran was provided with VCAA notice in May 2003, this 
letter did not include notice on disability ratings and 
effective dates.  Also, the veteran was not advised to submit 
any pertinent evidence in his possession in accordance with 
38 C.F.R. § 3.159(b)(1) (2006).  As the claim is being 
remanded for further development, the veteran should be 
provided with such notice in separate correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  Schedule the veteran for a VA 
examination of his feet.  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
disability involving his feet, and, if 
so, whether it is at least as likely as 
not (50 percent probability or more) that 
such disability began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
accept as fact that the veteran sustained 
trauma to his feet [he believes flat 
feet] from walking 1500 miles with often 
soaked socks and boots during which time 
he experienced pain and soreness in his 
feet during his service in World War II.  

All necessary tests and studies should be 
accomplished.  The examiner should offer 
a complete rationale for all opinions 
given.  

3.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


